IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00086-CR

VIRGINIA ADAMS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                         From the 361st District Court
                             Brazos County, Texas
                       Trial Court No. 18-04769-CRF-361


                          ABATEMENT ORDER

      Virginia Adams has appealed her conviction and sentence. Adams’ appellate

attorney has filed an Anders brief.   This Court issued a letter on January 3, 2022

notifying Adams of her right to review the record and to file a written response to the

Anders brief. On the same date, the Court received a letter from Adams requesting

appointment of a new attorney. Adams expresses dissatisfaction with her appellate

attorney’s representation. Considering Adams’ allegations, we abate this case to the

trial court for a determination of whether Adams is entitled to appointment of new
counsel. The trial court shall hold a hearing on Adams’ request within thirty (30) days

from the date of this Order. If the trial court determines that Adams is entitled to a new

attorney, the trial court shall notify this Court of the identity of Adams’ new attorney

within ten (10) days.




                                                PER CURIAM

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Wright 1
Abatement order
Order delivered and filed January 14, 2022
RWR




1
 The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002,
75.003.

Virginia Adams v. The State of Texas                                                              Page 2